DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 01/18/22. Claims 1-6 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trezise et al (US 2014/0215289 A1).
Claim 1: Trezise et al disclose a storage device comprising: a memory (e.g. item 202, fig. 2); and a processor (e.g. item 204) configured to, at the time of writing data into the memory, generate a first check code (e.g. [0010]) common (e.g. see initial ECC [0021]) to a plurality of types of error correction codes (e.g. see ECC1 and ECC2, fig. 2) from the data on the basis of a correlation relationship between the plurality of types of error correction codes, add the first check code to the data and write the data into the memory (e.g. step 402, fig. 4), convert the first check code into a second check code based on any one of the plurality of types of error correction codes at the time of reading the data from the memory (e.g. see modified ECC [0021]-[0022] or step 408, fig. 4), and perform error correction by using the second check code (e.g. [0045]).

As per claim 6, the claimed features are rejected similarly to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trezise et al as applied to claim 1 above, and further in view of Anholt et al (US 8,429,498 B1).
Claim 2: Trezise et al teach the storage device according claim 1, but fail to teach that in a case where an error is not resolved by error correction by using the second check code based on a first error correction code of the plurality of types of error correction codes, the processor converts the first check code into a third check code based on a second error correction code of the plurality of types of error correction codes and performs error correction by using the third check code.  However, the technique of keep adjusting decoding scheme until errors are corrected was known in the art, before the effective filing date of the claimed invention, as disclosed by Anholt et al (e.g. steps 90-96, fig. 4). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep adjusting the error correcting code taught by Trezise et al in order to decrease erroneous data in the system.

Clam 3:  Trezise et al and Anholt et al teach the storage device according to claim 2, wherein in a case where it is possible to convert the entire third check code from the second check code, the first check code is the second check code. Trezise et al teach using different ECC, such as full-length or small length ECC, in fig. 1- fig. 4. Therefore, it is possible to have the second ECC as the first ECC, as claimed.




Claim 4.  Trezise et al and Anholt et al teach the storage device according to claim 2, wherein in a case where it is possible to convert a part of the third check code from the second check code, the first check code is generated by concatenating the third check code other than the above part to the second check code (e.g. [0022] – Trezise et al).  

Claim 5: Trezise et al and Anholt et al teach the storage device according to claim 2, wherein the first error correction code or the second error correction code is a block correction code, a Reed-Solomon code, or a Bose-Chaudhuri-Hocquenghem (BCH) code (e.g. [0020], [0022] – Trezise et al).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/2/2022